DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is presented as a single, non-narrative run-on sentence, and appears to be a re-statement of claim 13.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims variously recite “transforming the flow and heave signals”, and this language is indefinite as there are many mathematical transforms that are well known for signal decomposition that are useful in subsea drilling operations, see, e.g., US 2019/0228777 A1 (Papadimitriou et al.).
Allowable Subject Matter
Claims 1-13 appear to contain allowable subject matter, and may be considered allowable if rewritten to overcome the rejections under 35 U.S.C. § 112(b), above; as the prior art does not disclose, teach or suggest the method and apparatus for quantifying the flow rate of the drilling mud configured with the claimed steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,976,148 (Maus et al.) discloses a method and apparatus for determining a flow rate of drilling fluid on board a heaving drilling vessel that has a measuring apparatus that generates a first signal proportioned to the flow rate of drilling fluid flowing therethrough, measures the drilling fluid level in the riser and generates a second signal proportional to the change in volume of the drilling fluid contained therein above the point at which the conduit intersects the riser. The telescoping movement of the riser is measured and a third signal is generated proportional to the change in volume of the flow path provided by the riser between the well hole and said point. The first, second and third signals are correlated with each other whereby the measured flow rate of the drilling fluid is modified to compensate for the telescoping of the marine riser and the drilling fluid stored in the marine riser above the point the conduit intersects with the marine riser, whereby the true flow rate of the drilling fluid flowing out of the well and into the marine riser is determined onboard the heaving vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679